 

EXHIBIT 10.1

 

Labor Contract

Agreement

 

between

 

Musser Division

Division of Conn-Selmer, Inc.

 

and

 

Carpenter Local 1027

Mill-Cabinet- Industrial Division

 

affiliate of

Chicago Regional

Council of Carpenters

of the

United Brotherhood of Carpenters and Joiners of America

 

 

 

 

Effective November 19, 2007

Through

 November 21, 2009

 

 

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

AGREEMENT

 

1

 

 

 

ARTICLE I

 

 

1.1

Recognition

1

1.2-1.3

Union Security

1

1.4

Dues Checkoff

1

1.5

Hiring of New Employees

2

1.6-1.7

No Discrimination

2

 

 

 

ARTICLE II

 

 

2.1

Management

2

 

 

 

ARTICLE III

 

 

3.1

Union Representative

3

3.2

Union Steward

3

3.3

Union Label

3

 

 

 

ARTICLE IV

 

 

4.1-4.3

Hours of Work

3

4.4-4.5

Overtime

4

4.6

Medical Absence

4

4.7

Wash Up Time

4

4.8

Rest Periods

4

4.9

Shift Differential

5

 

 

 

ARTICLE V

 

 

5.1-5.4

Holidays

5

 

 

 

ARTICLE VI

 

 

6.1

Bereavement

6

 

 

 

ARTICLE VII

 

 

7.1-7.7

Vacations

6

 

 

 

ARTICLE VIII

 

 

 

Job Classifications and Wages

8

8.1

Pay Day

9

8.2-8.5

Categories and Wages

9

8.6

Working Supervisors

10

 

 

 

ARTICLE IX

 

 

9.1-9.3

Grievance & Arbitration Procedure

10

9.4

Steps to Grievance & Arbitration Procedure

10

 

 

 

i

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

ARTICLE X

 

 

10.1-10.5

Seniority

12

10.5(c)

Leave of Absence

13

10.6

Job Opportunities Posting

13

 

 

 

ARTICLE XI

 

 

11.1

Insurance

14

11.2

Pension Plan

15

 

 

 

ARTICLE XII

 

 

12.1

Severance

16

 

 

 

ARTICLE XIII

 

 

13.1

Christmas Bonus

17

 

 

 

ARTICLE XIV

 

 

14.1

Jury Duty

17

 

 

 

ARTICLE XV

 

 

15.1

Duration

17

15.2

Successorship

17

15.3

No Strike - No Lockout

17

15.4

Partial Invalidity of Agreement

17

 

 

 

Signatures

18

 

 

ii

--------------------------------------------------------------------------------


 

 

AGREEMENT

 

This Agreement, made and entered into this 19th day of November 2007, by and
between Musser Division, a division of Conn-Selmer, Inc. (herein after referred
to as the “Company” and/or “Employer” where appropriate), and Carpenter Local
1027 of the Chicago Regional Council of Carpenters, of the United Brotherhood of
Carpenters and Joiners of America (herein after referred to as the “Union”).

 

The general purpose of this Agreement is to promote the mutual interests of both
parties.  Both parties agree that the continued growth and competitive strength
of the Company is to their mutual interest.  Therefore, this Agreement is made
to provide for the operation of the plants of the Company at 505 E. Shawmut,
LaGrange, Illinois, under methods which will further to the fullest extent
possible the safety and welfare of the employees, the economy of operation, the
elimination of waste, the quality of service, cleanliness of the plants,
protection of the property, and the welfare, interest, and competitive position
of the Company.  The Union recognizes that it is the obligation of each employee
to give the Company a full day of efficient and cooperative work for a day’s
pay.  Under this Agreement it is the duty of the Company, the Union, and the
employees to cooperate fully, individually, and collectively for the advancement
of these conditions.

 


ARTICLE I

RECOGNITION

 

1.1     The Company recognizes the Union, during the term of this Agreement, as
the sole and exclusive representative of all its production, maintenance,
warehouse employees, including group leaders of the company (herein after
referred to as “Employee” or “Employees”), for the purpose of collective
bargaining in respect to rates of pay, wages, hours of work and working
conditions covered by the scope of the Agreement.

 

UNION SECURITY

 

1.2     All Employees encompassed in the terms and provisions of this Agreement
shall be obligated to become and remain members in good standing in the Union. 
The Company shall notify the Union at any time a new employee is placed in the
bargaining unit.  After sixty (60) working days said Employee shall make
application to the Union at which time any applicable fees and the payment of
dues shall commence.

 

1.3     The Company agrees, upon written notice from the Union, that any
Employee failing to maintain their membership in good standing, shall be
discharged, unless such Employee reinstates their membership within five
(5) working days of such notice.

 

DUES CHECKOFF

 

1.4     The Company agrees to deduct and forward to the Local Union on a monthly
basis dues levied by the Union from the pay of each employee who executes or has
executed an authorization for checkoff of dues form. Dues will be deducted from
the paycheck that is

 

 

1

--------------------------------------------------------------------------------


 

 

distributed on the fourth Friday of each month.  The Union shall indemnify the
Company against any and all claims or liabilities arising by reason of the
deduction of such dues.

 

HIRING OF NEW EMPLOYEES

 

1.5     The Company may request additional employees from time to time if
needed, from the Union, or may hire such employees from any other available
source.  All new employees may be required to work a probationary period of
sixty (60) days of actual work but no later than ninety (90) actual calendar
days.

 


NO DISCRIMINATION


 

1.6     There shall be no discrimination engaged in by either the Employer or
the Union in the employment of employees based on race, color, religion, creed,
sex, national origin, or age.

 

1.7     Wherever in the Agreement the words his, her, their are used it is
understood that these words shall be gender-free and refer to all employees.

 

ARTICLE II

MANAGEMENT

 

2.1     Except to the extent expressly abridged by a specific provision of this
Agreement, the Company reserves and retains, solely and exclusively all of its
rights to manage the business.  Furthermore, the sole and exclusive rights of
management, which are not abridged by this Agreement shall include but are not
limited to determine prices of products; volume of production and methods of
financing; to drop a product line; the right to determine and from time to time
re-determine the number, location, relocation, and types of its operations, and
the methods, processes and materials to be employed; to determine the number of
hours per day or per week operations shall be carried on, except as provided for
in Article Four, Section 4.3 hereof; to select and to determine the number and
types of employees required; to assign work to such employees in accordance with
the requirements determined by management; to establish and change work
schedules and assignments; to transfer, promote, or demote employees, or to lay
off, terminate, or otherwise relieve employees from duty for lack of work or
other legitimate reasons; to suspend, discharge, or otherwise discipline
employees for cause and otherwise to take such measures as management may
determine to be necessary for the orderly, efficient and profitable operation of
the business; and to make and enforce reasonable rules for the maintenance of
discipline, provided that any complaint as to the rules or the application
thereof to any employee or employees may be challenged in accordance with the
grievance  procedure including arbitration as set forth in this Agreement.

 

a)              The management of the shop and the direction of the working
forces, and the right to relieve employees of their duty shall vest exclusively
in the Company, provided, however, that this shall not be used for the purpose
of discrimination against any member of the Union, or against any employee
because of bona fide activities on behalf of the Union.  All functions of
management not expressly limited by this Agreement are reserved to and vested
exclusively in the Company.

 

 

2

--------------------------------------------------------------------------------


 

 

ARTICLE III

UNION REPRESENTATIVE

 

3.1     The Business Representative of the Union shall be permitted to confer
with employees of the Company during working hours when necessary, provided
proper notification has been given to plant management, and provided further
that said Business Representative shall in no way interfere with the progress of
the work.

 


UNION STEWARD


 

3.2     The Union shall appoint or elect one (1) steward as it deems necessary
for the efficiency of its operations and shall notify the Company of its
selection but such stewards shall always be selected from Employees of the
Company.  Such stewards shall be classed as having the highest seniority.  In
the event any bargaining unit work is being performed, the Steward (or
designated alternate steward) shall work provided he or she is qualified for the
available work.  The Union will notify the Company in writing the names of the
employees who will serve as steward and alternate steward.  The Company will
have no obligation to recognize an employee as a steward or alternate absent
such written notification.  The alternate steward will act on behalf of the
steward only when the steward is absent for at least one full workday.   The
alternate steward shall discharge the steward duties as assigned by the Union.

 


UNION LABEL


 

3.3     It is hereby understood and agreed by the Employer and the Union that
should an application be made for the Union Label to the First General Vice
President of the United Brotherhood of Carpenters and Joiners of America and if
the application is approved, and the Union Label is issued by the United
Brotherhood to be placed on products manufactured by the Employer, the Label
shall remain the property of the United Brotherhood of Carpenters and shall be
at all times in the possession of a member of the United Brotherhood; and that
said Union Label shall at no time be used in any manner that will be detrimental
to the interest and welfare of the members of the United Brotherhood.  Use of
said Label may be withdrawn from the Company any time, at the discretion of the
International Union.

 


ARTICLE IV

HOURS OF WORK

 

4.1     The normal scheduled work week shall constitute forty (40) hours of work
as follows: eight hours a day, Monday through Friday, commencing at 6:00 A.M.
 Should some significant factor change which might warrant a plant wide start
time modification, the union and the Company agree to meet within ten (10) days
prior to discuss a change in start time.

 

4.2     When an employee reports to work at the regular starting time and
regular work is not available, he shall be transferred to work he is capable of
doing and/or he shall be guaranteed a minimum of four (4) hours pay at his
regular day rate except for conditions referred to as “Acts of God” i.e. power
failure, flood, fire, etc.

 

4.3     However, if it is not efficient to operate the plant on a forty (40)
hour normal work week, the Company may reduce its normal scheduled work week to
not less than four (4) eight (8) hour

 

 

3

--------------------------------------------------------------------------------


 

days; provided, however, that the Company shall have the right to determine
whether it will layoff employees with two (2) years or less seniority or whether
the Company will retain one or more less senior employees if the Company
determines that such employees skills and qualification would be beneficial for
the Company.

 

OVERTIME PAY

 

4.4     An employee shall be paid at the rate of time and one-half pay of all
time worked in excess of eight (8) hours in any one day which shall not pyramid
because of being paid under any other provisions of this Agreement.  When
conditions require the Company to schedule work on Saturday, time and one-half
pay shall be paid for all work on such Saturday.  Double time pay shall be paid
for all work on Sunday and paid holidays.

 

4.5     The Company agrees to endeavor to distribute overtime work on an
equitable basis whenever practical.  The Company will request voluntary overtime
within a department on a rotational basis (subject to production requirements of
the Company and the skill and ability of available employees to perform the work
in question).  Lacking enough volunteers, it shall assign as many junior
qualified employees as needed in that classification or department to perform
the work.  In the application of this provision, the Company shall provide
twenty-four (24) hours notice to the affected department(s) and/or employee(s). 
Additionally, no employee shall be required to work in excess of ten
(10) overtime hours per week and not for more than three (3) consecutive weeks. 
When an employee is scheduled to work involuntary overtime, extenuating
circumstances involving that employee shall be taken into consideration,
provided reasonable notice is given and the employee does not abuse the
exemption process. If multiple employees request exemption from involuntary
overtime under this procedure, the Company will attempt to develop an
accommodation but failing that, will approve or reject requests based on
production needs.

 


MEDICAL ABSENCE


 

4.6     No written excuse is required from a medical doctor for three (3) or
less days of medical absence, however the Company shall be notified no later
than one hour after the Employee’s scheduled starting time the first day
absent.  Employees expecting to be off for more than that day should let the
Employer know.  Absences in excess of three (3) days shall require a medical
excuse.

 

WASH-UP TIME

 

4.7   All employees shall be allowed a five (5) minute wash-up time prior to
lunch and at the end of the shift.

 

REST PERIODS

 

4.8     Employees will be permitted to take two (2) scheduled rest periods
during each eight (8) hour shift at times to be determined by the Company.  Each
period shall be fifteen minutes in duration.  Should scheduled overtime exceed
two hours on a normal work day, a third period shall be provided at what would
have been the end of a regular work day.

 

 

4

--------------------------------------------------------------------------------


 

 

SHIFT DIFFERENTIAL

 

4.9     Employees who work on the second shift shall receive an additional
hourly payment of ten percent (10%) of their regular hourly rate for each hour
worked on the second shift.

 

ARTICLE V

HOLIDAYS

 

5.1     All employees who have worked for the Company ninety (90) days shall
receive eight (8) hours pay at regular hourly rates for the following holidays:

 

2007

 

2008

Thanksgiving Day 11/22/07

 

New Year’s Day 1/1/08

Day after Thanksgiving 11/23/07

 

Good Friday 3/25/08

Christmas Eve 12/24/07

 

Memorial Day 5/26/08

Christmas Day 12/25/07

 

4th of July 7/4/08

* Floating 1 — 12/26/07

 

Labor Day 9/1/08

* Floating 2 — 12/27/07

 

Thanksgiving Day 11/27/08

* Floating 3 — 12/28/07

 

Day after Thanksgiving 11/28/08

 

 

Christmas Day 12/25/08

 

 

Christmas Eve 12/24/08

 

 

* Floating 1 — 12/22/08

 

 

* Floating 2 — 12/23/08

 

 

* Floating 3 — 12/26/08

 

 

 

 

2009

 

 


NEW YEAR’S DAY 1/1/09


 


 

Good Friday 4/14/09

 

 

Memorial Day 5/25/09

 

 

4th of July 7/3/09

 

 

Labor Day 9/7/09

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 (To be used in conjunction with Christmas Eve and Christmas
Day to provide one week of shutdown.)

 

5.2     No employee shall qualify for pay for the above named holidays who has
not been present at work the full scheduled work day before and the full
scheduled work day after the holiday, provided, however, each employee on the
active payroll of the Company shall be credited with an excused absence or
tardiness the scheduled work days before or the scheduled work days after a paid
holiday for the following reasons:

 

a)              An illness of or accident to, such employee, provided the
illness or injury and the employee’s inability to work is verified in writing to
the Company by the attending physician; however, no holiday pay will be paid an
employee receiving sick pay or compensation pay for the same day.

 

 

5

--------------------------------------------------------------------------------


 

 

b)             The death of the employee’s spouse, child, grandchild,
grandparent, parent, brother, sister, step-parents, step-children, or in-law
relative.

 

c)              Any other good and valid reason approved in writing by the Union
and the Company; and provided further, each such employee shall have a total
allowance each year of four hundred eighty (480) minutes of unexcused absences
or tardiness the scheduled work days before and the scheduled work days after
paid holidays.

 

5.3               An employee laid-off during the week in which a holiday occurs
will receive that holiday pay.

 

5.4               Employees scheduled to work during Christmas shutdown shall be
permitted to take their holidays during the following year as long as the
employee provides the Company with a five (5) working days advance notice.

 

ARTICLE VI

BEREAVEMENT

 

6.1     Upon the death of an employee’s spouse, child, grandchild, grandparent,
parent, brother, or sister, such employee shall receive three (3) days off with
pay at such employee’s regular hourly rate.  An employee who is on vacation will
be paid bereavement and given the opportunity to reschedule paid vacation time,
subject to the production requirements of the Company.  Upon the death of an
in-law relative or step-child, or step-parent, one full day off with pay and two
days at no pay, if requested, will be allowed.

 

ARTICLE VII

VACATIONS

 

7.1     For the purpose of determining vacation pay eligibility, the employee’s
seniority date (hire date) shall be compared to July 1st of the current vacation
year.

 

Employees with less than one year of seniority — For the purpose of determining
vacation pay due an employee with less than one (1) year of seniority (employee
hire date compared to July 1st of current vacation year), payment shall be based
on pro-rated schedule set forth in 7.4.  To receive vacation pay, the employee
must be active as of July 1st.

 

Employees with one (1) or more year(s) of seniority as of July 1st will be as
follows:

 

Length of Service as of July 1st

 

 

 

 

 

 

 

 

 

One (1) year but less than Two (2) years

 

—

 

40 hours

Two (2) years but less than eight (8) years

 

—

 

80 hours

Eight (8) years but less than thirteen (13) years

 

—

 

120 hours

Thirteen (13) years but less than twenty (20) years

 

—

 

160 hours

Twenty (20) years or more

 

—

 

200 hours

 

For employees hired after the ratification date of this agreement, and solely
for purpose of determining when the employee becomes eligible for two weeks of
vacation, employees who are

 

 

6

--------------------------------------------------------------------------------


 

hired after July 1, but prior to December 31 of any year shall accrue one full
year of consecutive service on the July 1 immediately following the employee’s
date of hire.

 

When plant shutdowns are scheduled employees will be required to use available
vacation time; however, any employee entitled to two (2) weeks or less vacation
time may take one week of such time at a later date, so long as the employee:

 

1.               Requests to work during the shutdown period, and

2.               Schedules his vacation time.

 

In the event that the employee works all or part of the shutdown period or in
the event that the Company fails to assign work to the employee during the
shutdown period the employee shall be entitled to take the one (1) week of
vacation during the previously scheduled period.

 

Each such employee shall take his paid vacation during the twelve months
following July 1st at a time agreeable to the Company and the employee.  If the
Fourth (4th) of July holiday falls during  the vacation shut down, then the
Company and Union by mutual agreement shall designate its observance on another
date or may agree to allow employees to observe the holiday, with prior
approval, at any time.

 

7.2     The Company shall have the right to require some employees to work
during the vacation period in case of emergency or unusual conditions.

 

Employees and/or departments asked to work during the plant shutdown period
shall schedule their vacation at another time.

 

7.3     An employee receiving two weeks or less of vacation may take a week off
at a date other than shutdown if the employee who wants a week off at a later
date requests to work during the plant shutdown period and schedules his one
week of vacation.  The Company may or may not assign the employee to work during
the shutdown.

 

7.4     Each week of vacation pay of each employee shall be at such employee’s
regular hourly rate at the time of such vacation.  In order to be eligible for
full vacation pay an employee must have worked 1,680 hours during the year prior
to July 1st.   If the employee during such year worked less than 1,680 hours but
more than 1,260 hours, he shall receive seventy-five percent (75%) of his full
vacation pay; less than 1,260 hours but more than 840 hours, he shall receive
fifty percent (50%) of his full vacation pay; less than 840 hours but more than
420 hours, he shall receive twenty-five percent (25%) of his full vacation pay;
and if he worked less than 420 hours in such year he shall receive no vacation
pay.  Regular paid vacations and regular paid holidays during such year shall be
considered as hours worked.

 

7.5     If an employee eligible for paid vacation is laid off, he may request to
be paid his accrued vacation to the date of layoff.  An employee who quits after
one (1) year of continuous employment with the Company shall be paid his accrued
vacation to the date of his termination of employment.  Employees who are
discharged for good cause shall receive no accrued paid vacation.

 

7.6     The Company shall supply the Union representative with a vacation list
and will supply the Union with all necessary wage data.

 

 

 

7

--------------------------------------------------------------------------------


 

7.7

 

·                  Employees with two (2) weeks vacation shall use two (2) weeks
vacation during predetermined shutdown periods.  If they work during shutdown,
they will be able to reschedule up to five (5) days as single days.

·                  Employees with three (3) weeks vacation shall use two
(2) weeks vacation during predetermined shutdown periods.  If they work during
shutdown, they will be able to reschedule up to seven (7) days as single days.

·                  Employees with four (4) weeks vacation shall use two
(2) weeks vacation during predetermined shutdown periods.  If they work during
shutdown, they will be able to reschedule up to ten (10) days as single days.

·                  Employees with five (5) weeks vacation shall use two
(2) weeks vacation during predetermined shutdown periods.  If they work during
shutdown, they will be able to reschedule up to twelve (12) days as single days.

 

Employees who make this election must provide five (5) workdays notice, and the
Company will attempt to accommodate the request, but shall make a decision based
on its production needs and schedules or anticipated time off by other employees
and customer requirements; provided however, that if no other employee in the
affected department is scheduled off for that day, the requested day off will be
granted (except for the unique anticipated events when business needs require a
denial of the request, such as stock room clerk on inventory day).  In the event
that more than 10% of the bargaining unit employees in multiple classifications
choose vacation time during the same period, the Union and the Company will meet
in order to accommodate the employer’s interest in maintaining production and
the employees’ interest in securing their scheduled vacations. The Company will
also give consideration to an employee’s request with less than five (5) days
notice if an emergency situation arises.

 


ARTICLE VIII

JOB CLASSIFICATIONS AND WAGES

PAY DAY

 

8.1     There shall be a payday on Friday of each week following the previous
workweek, and pay shall be made in currency, by check, or direct deposit.  Not
more than five (5) days’ pay shall be held back.  Such pay shall be delivered to
the Employees at or before the regular quitting time each Friday.

 

8

--------------------------------------------------------------------------------


 

8.2     The following shall constitute the job title of each Employee placed in
“Groups” for the purpose of wage classifications.

 

JOB CLASSIFICATIONS AND RATES

 

Job Title

 

Job
 Groupings

 

Effective
11/22/07

 

Effective
11/21/08

 

Tool & Die Maker

 

1

 

$

17.78

 

$

17.78

 

 

 

 

 

 

 

 

 

 

 

Maintenance

 

2

 

$

16.48

 

$

16.48

 

 

 

 

 

 

 

 

 

 

 

Punch Press (Set Up & Operate)

 

3

 

$

16.05

 

$

16.05

 

Set-Up (Mill, Drill & Lathe)

 

3

 

 

 

 

 

Chime Tuner, Final Assembler

 

4

 

$

15.64

 

$

15.64

 

Inspector Tester

 

4

 

 

 

 

 

Tuner 1

 

4

 

 

 

 

 

Assembly I

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

Tuner II

 

5

 

$

15.08

 

$

15.08

 

Resonator Assembly

 

5

 

 

 

 

 

Machine Operator I

 

5

 

 

 

 

 

Bar Finisher

 

5

 

 

 

 

 

Assembly II

 

5

 

 

 

 

 

Production Painter/Sprayer

 

5

 

 

 

 

 

Stockroom Clerk

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

Order Packer

 

6

 

$

14.79

 

$

14.79

 

Machine Operator II

 

6

 

 

 

 

 

Material Handler

 

6

 

 

 

 

 

Tuner III

 

6

 

 

 

 

 

Bench Assembler

 

6

 

 

 

 

 

Maintenance Helper

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

Tuner Trainee

 

7

 

$

13.74

 

$

13.74

 

Machine Operator III

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

Janitor

 

8

 

$

10.66

 

$

10.66

 

 

b)             Wages of each individual employee will be increased by the
following:

 

11/19/07

 

11/17/08

1%

 

1%

 

There shall be no pyramiding of these annual percentage increases and the base
rate annual adjustments set forth in Job Classification and Rate Table. 
Employees shall not receive both a percentage increase and a base rate annual
adjustment.

 

8.3     Groupleaders shall receive a minimum of one dollar ($1.00) per hour over
the highest job classification wage rate under their lead.

 

8.4     The policy of the Company is to have on file and make available for all
interested employees the Job Classifications for all jobs within the
departments.

 

a)              All employees interested in further explanation of the details
and requirements of a specific job may request a meeting with the supervisor.

 

b)             Employees accepted and attaining enough proficiency to be
retained in a job shall receive the designated wage for that job in no longer
than twelve (12) months.

 

c)              The minimum starting rates of employees in groups 1 - 4 will be
$10.00 per hour minimum; employees in groups 5 - 9 will be $9.00 per hour
minimum; and employees in groups 7 - 8

 

 

9

--------------------------------------------------------------------------------


 

will be $8.00 per hour minimum.  The Company may hire part-time help, provided
such help does not constitute in excess of five percent (5%) of the total work
force covered by this contract.

 

8.6     Supervisory employees shall not perform work on any hourly rated job
classification if the result would be to displace an employee in the bargaining
unit, but this provision shall not prevent such work (1) in emergencies, when
regular employees are not immediately available; (2) in the instruction or
training of employees; (3) in testing materials and production; and (4) in the
performance of necessary work when production difficulties are encountered.  It
is not the intent of this Section to circumvent Article I Recognition.

 

ARTICLE IX

GRIEVANCE AND ARBITRATION

PROCEDURE

 

9.1     For the purpose of peacefully settling all complaints and grievances,
both parties shall be governed by the grievance procedure as outlined in this
article.

 

9.2     Time limits will be strictly adhered to in all steps.  Should either
party fail to adhere to a time limit, that party will lose the right to any
further objection, and the grievance in question shall be considered at an end
and shall be resolved in favor of the other party.  The parties may agree to a
waiver of time limits in the event an emergency arises.

 

a)              No complaint will be considered a grievance unless the incident
causing the complaint is reported orally within three (3) working days of the
time it becomes known to the person making the complaint to his or her
supervisor. (Step One (a) of Section 9.4 below).  Thereafter the employee must
comply with the time limits for putting his or her complaint in writing that are
set forth in Section 9.4 below.

 

b)             In case more than one Employee is party to a grievance, a
settlement on one shall be binding to all.

 

c)              Any agreements between the Company and the Union when signed by
both parties shall be binding on both parties.

 

d)             A grievance shall be made in writing and in triplicate on a form
supplied by the Union.  The Union, the employee, and the Company shall receive
one copy each.  The grievant shall have the right to be present at each step of
the grievance procedure.  No steward of the Union shall leave his or her
department without notifying his or her foreman.

 

9.3     No more than three (3) employees shall be paid their straight time
hourly wages for time lost while in negotiations with Company representatives
during working hours.

 

9.4            STEPS TO THE GRIEVANCE & ARBITRATION PROCEDURE

 

STEP ONE

a)              Any employee of the Company having a grievance must first
discuss this grievance with his supervisor within three (3) working days of the
time the complaint becomes known to the

 

 

10

--------------------------------------------------------------------------------


 

employee.  Any employee may have the assistance of his or her department steward
at this step. The supervisor in question shall reply to the employee within
eight (8) working hours from the time of the complaint.

 

b)             If the Union or any individual employee believes a grievance
exists, and in the case of an individual employee’s grievance, within three
(3) working days after he or she has received an unfavorable response to Step
One (a) (oral discussion), the grievance must be submitted in writing to a
representative of the Company.  The grievance shall state the facts of the case
and the remedy requested and shall be signed by the steward.  Any employee shall
have the assistance of his or her steward at this step.

 

c)              The supervisor shall answer the grievance in writing as soon as
possible and in no case later than ten (10) working days of his receipt of it,
indicating his decision and the reason for it.

 

STEP TWO

a)              If the party presenting the grievance is not satisfied with the
supervisor’s answer, that party or his steward shall turn the matter over to the
Union Business Agent.

 

b)             Should the Business Agent deem the grievance to be valid, within
ten (10) working days of the receipt of the supervisor’s written response, a
written request for a meeting with the Plant Manager shall be submitted to him. 
The Plant Manager will set a time for his meeting with the Business Agent within
ten (10) working days.  The decision of the Company reached as a result of this
meeting will be submitted in writing to the Shop Steward within ten (10) working
days after such meeting.

 

c)              Witness-The Union or the Company shall have the right to call as
witness any employee to testify as to the facts concerning any dispute during
the hearing of a grievance or complaint.

 

STEP THREE

a)              If and when the procedure under the two previous steps of this
Section fails to bring about an amicable settlement, then the Union within
twenty (20) days of the Company’s determination under Step Two above, shall
submit a written request to the Company for Arbitration.

 

b)             The Company and the Union by their designated representatives
shall elect an impartial arbitrator to hear and determine the case and whose
decision shall be final and binding on all concerned.  The impartial arbitrator
shall be selected as follows: The Federal Mediation Service shall be requested
to submit a list of five (5) candidates from which the selection shall be made. 
Each party, within ten (10) days of receiving such list, shall delete
alternately two (2) names from such list and the remaining candidate shall be
the impartial arbitrator.

 

c)              The arbitrator shall have no power to add to, subtract from, or
modify any of the terms of this agreement.  The final decision of the arbitrator
shall be rendered as soon as possible after the submission of the case to him. 
The fee and any expense incurred by impartial arbitration hereby shall be borne
equally by the Company and the Union.  It is further agreed that there shall be
no unnecessary delay in such proceedings.

 


 

 

 

11

--------------------------------------------------------------------------------


 

 


 


ARTICLE X

SENIORITY

 

10.1   All employees who have been on the Company payroll and who have completed
their probationary period as provided in Article I, Section 1.5, hereof, are
included on the seniority list.  Plant seniority shall be observed and
determined by the last hiring date of each employee.  Seniority shall operate as
follows: First as to occupation (job title) within the department; second, on a
departmental basis; third, on a plant-wide basis.

 

10.2         Should a layoff become necessary, the layoff will operate in the
following manner:  In the affected department(s), the

employee(s) with the least seniority shall be bumped from the department.  Such
employee(s) shall have the right to bump other employee(s) in the bargaining
unit with less seniority provided they satisfy the following training
performance criteria.

 

a)              The employee shall have a maximum four (4) week training
period.  The first week the employee will not be governed by job efficiencies. 
The second week the employee must average 50% of standard or higher. The third
week the employee must average 75% of standard.  The fourth week the employee
must average 90% or higher of standard.  Failure to satisfy these requirements
constitutes automatic disqualification and the employee shall be placed on
layoff status with no further “bumping” options.

 

b)             Should an employee exercise his or her seniority rights bumping
to a higher classification, the employee will receive the base rate for that
higher classification for the four week training period set forth in
Section 10.2 (a) above.  Upon the satisfactory completion of the four week
training period, that employee will receive the rate of pay he or she was
previously being paid or the base rate for the higher classification, whichever
is greater, plus a fifteen cent ($.15) hourly wage increase.

 

c)              Exempt Jobs.  Notwithstanding the above, an employee with prior
experience on an exempt job may bump into that job providing that the employee
can perform to Company standards immediately, except that this provision shall
not apply to the classification of Groupleader, which will continue to be
totally a management prerogative.

 

d)             The following jobs are exempt from bumping:

 

Tool and Die

Maintenance

Chime Tuner/Final Assembler


TUNER I

Tuner II

Set-Up Operators

Groupleaders

 

10.3   Recall

 

a)              Employees shall be recalled in order of seniority.

 

b)             Should an employee be recalled for a job other than his own, he
shall be eligible for the four week training period outlined in Section 10.2
(a) above; provided however, that Employees

 

 

12

--------------------------------------------------------------------------------


 

shall not be eligible for recall to the exempt jobs identified in 10.2
(d) above, unless the employees have held the job in the prior twelve month
period.  Should the employee disqualify during training he will be returned to
layoff and be recalled only when his permanent job is open, or in the case of an
employee whose permanent job has been eliminated, only when his seniority
qualifies him to be recalled for another job.

 

c)              An employee may, when recalled for a job other than his own,
choose one of three options:

 

1)              Accept the job subject to satisfying the training procedure.

2)              Decline, awaiting the next call back.

3)              Decline, awaiting call back for his permanent job.

 

10.4   When an employee is transferred from his permanent job to another on a
temporary assignment, the employee will be paid at the higher rate of pay of the
two job classifications.

 

10.5   An employee who quits or is discharged for cause, or fails to report for
work within three (3) work days after he is called to work, unless he has been
excused in writing by the Company’s human resource office, copies of which shall
be given to the Steward, shall lose all seniority and be considered a new
employee if ever re-employed.  All employee call backs will be via certified
mail, return receipt requested to the last address on file in the personnel
office.

 

a)              Effective the date of this Agreement, an employee who is
transferred to a job outside the bargaining unit shall retain the seniority he
has as of the date he leaves the unit.  If such employee is later transferred
back to a job within the bargaining unit, he may exercise said seniority. 
Employees outside the bargaining unit will retain their accumulated seniority
through November 18, 1987.

 

b)             Each employee must conduct himself or herself in accordance with
the posted rules and regulations of the Company.  Unreasonable absence from an
employee’s work position contrary to the orders of his foreman, department head,
or stopping work before the warning bell may subject the employee to discipline
or discharge.  If an employee is absent three (3) days and has failed to contact
or notify the Company within the three (3) days, the employee will be dismissed.

 


LEAVE OF ABSENCE


 

c)              The Company may grant leave of absence on such conditions as it
deems necessary, which shall be in writing, copies of which shall be furnished
to the Steward upon proper request.

 

JOB OPPORTUNITIES POSTING

 

10.6   All jobs other than groupleader status will be posted on all Bulletin
Boards for two (2) consecutive working days during the normal work week.  During
that time period, all employees shall have the right to bid on all jobs so
posted by signing their names on a bidding sheet which shall be posted with the
job notice.

 

a)              Job or department seniority shall be given preference in filling
vacancies of a permanent nature or a newly created job if the bidder has twelve
(12) or more months of seniority and, if not, plant wide seniority will be
followed, and provided that the employee is capable of performing the particular
work involved.

 

 

13

--------------------------------------------------------------------------------


 

 

b)             The employee shall have a maximum four (4) week training period. 
The first week the employee will not be governed by job efficiencies.  The
second week the employee must average 50% of standard or higher.  The third week
the employee must average 75% of standard.  The fourth week the employee must
average 90% or higher of standard.  Failure to satisfy these requirements
constitutes automatic disqualification and the employee shall return to previous
job, forfeiting rights to re-bid on that job one (1) year.

 

c)              Should an employee exercise their bidding rights qualify for a
higher pay classification, the employee will receive the base rate for the
higher classification for the four week training period set forth in
Section 10.6 (b) above.  Upon the satisfactory completion of the four week
training period, the employee will receive the rate of pay he or she was
previously being paid or the base rate for the new classification, whichever is
higher, plus a fifteen cent ($.15) hourly increase.

 

d)             During Company shutdown of the plant and resulting layoffs for
the purpose of taking inventory, the Company may select employees to assist in
the inventory for a period of up to two (2) full work days without regard to the
seniority hereunder of the employees selected.  Employees not so selected may
take these days as vacation to which they are entitled under Article VII hereof.

 

e)              This job is being posted as a backup job.  Employees being
accepted for backup jobs will be provided with training so they can work on the
job.  When assistance is required, backup employees will be transferred to the
job requiring assistance in accordance with the Agreement.  If a vacancy occurs
in this job classification, the employees who are considered backup employees
will have preference in filling the vacancy in order of seniority.

 

10.7   The Company will develop and begin training programs as soon as practical
in any classification where the job duties have been modified.  While it is not
the Company’s intent to disqualify an employee from their current job due to the
reclassifications the Company has proposed during the 2004 collective bargaining
session, if an employee cannot satisfactorily perform the functions of the job
after a reasonable training period (not to exceed four weeks) the employee will
be disqualified, however if the new function is one that employees have not
historically learned in the normal four week training period, and the employee
has shown that they are capable of performing this function and are making
progress, the Company will continue to work with the employee for up to an
additional four weeks.

 

ARTICLE XI

INSURANCE

 

11.1   The Company agrees to maintain and keep in full force and effect a
Comprehensive Major Medical Expense Insurance Plan and a Group Life Insurance
Plan covering all employees of the Company who make proper application for
coverage thereunder.  The benefits to be provided by such Plans shall be those
which were negotiated.  The rights, privileges, benefits, and duties of each
covered employee shall be subject to all provisions contained in such group
contracts and the individual certificate issued thereunder, and the Company
assumes no responsibility thereunder other than the payment of premiums due as
hereinafter provided.

 

a)              All new employees hired by the Company shall be required to wait
ninety (90) days from the date of employment before coverage applies.

 

 

14

--------------------------------------------------------------------------------


 

 

b)             Any employee who has been employed by the Company for at least
ninety (90) days who wishes to cover dependents must fill out an enrollment
application form requesting Family Plan Coverage.

 

c)              The employee’s weekly contribution for the Comprehensive Major
Medical Expense Insurance Plan will be as follows:

 

Conn-Selmer, Inc. Choice Benefit Plan

 


        CHOICE ONE

 

 

 

2007 - 2008

 

2008 - 2009

 

Single

 

$

25.00

 

$

25.00

 

Employee + 1

 

$

32.00

 

$

32.00

 

Employee + Children

 

$

36.00

 

$

36.00

 

Employee + Family

 

$

50.00

 

$

50.00

 

 


        CHOICE TWO


 

 

 

2007 - 2008

 

2008 - 2009

 

Single

 

$

20.00

 

$

20.00

 

Employee + 1

 

$

23.00

 

$

23.00

 

Employee + Children

 

$

26.00

 

$

26.00

 

Family

 

$

40.00

 

$

40.00

 

 

d)             The employee’s weekly contribution for Dental Insurance Plan will
be as follows:

 

2007-2009:   $5.81 family,  $2.06 employee only

 

e)              The employee’s weekly contribution for Vision Insurance Plan
will be as follows:

 

2007-2009:   $3.50 family,  $.70 employee only

 

f)                During the term of this Agreement, if an employee opts out of
the Vision Plan, the employee must wait until the next open enrollment period
before entering back into the Plan.

 

PENSION PLAN

 

11.2         Effective November 23, 1981, all active hourly employees of Musser
covered by this Agreement will participate in Conn-Selmer, Inc. Pension Plan for
Hourly Employees.

 

All contributions to the Plan will be made by the Company.

 

 

15

--------------------------------------------------------------------------------


 

 

a)              For purposes of determining eligibility for benefits under this
Plan, the Company will recognize up to five (5) years of continuous service with
Musser based on actual hours worked by year during the period of November 23,
1976 to November 23, 1981.

 

b)             Effective November 23, 1981, the accrued monthly pension benefits
due eligible employees shall be computed by multiplying an eligible employee’s
years of Benefit Service as defined in the Plan up to a maximum of 40 years by:

 

    $26.00 per month if the employee’s last working day is on or after
January 1, 2008

 

The Company will provide the Union with a copy of the Pension Plan which
provides for the various options and requirements.

 

ARTICLE XII

SEVERANCE

 

12.1   If economic or competitive conditions make it necessary to move a part or
all of a plant to a new location, the employees affected by the moves shall have
the following rights:

 

a)              Employees whose jobs are affected due to job elimination shall
be required to exercise their option of bidding, bumping, accept layoff or
severance pay as provided in this Agreement.  Employees electing any of the
above options, other than severance pay, forfeit the right to such severance pay
at the time of such election except as provided for in this Agreement.

 

Employees electing any of the above options, other than severance pay, forfeit
the right to such severance pay at the time of such election except as provided
for in this Agreement.

 

b)             All employees actively employed at the time of relocation of
operations will be eligible for severance pay based on original hire date with
Musser.

 

c)              Active employees who are eligible for early retirement may elect
their retirement and receive severance in accordance with this section provided
they qualify under the provisions of the pension plan set forth in Section 11.2
above.

 

d)             Severance pay for affected employees shall be at the rate of one
(1) week’s pay for each full year of seniority at the current rate of pay at the
time of severance.

 

e)              Employees accepting severance pay shall forfeit all seniority
rights at that time, retaining only vested rights, if any, in the pension plan.

 

f)                Nothing in this Agreement shall restrict the Company’s right
to introduce new production methods or facilities, to discontinue present jobs,
to introduce new engineering changes or methods, to introduce new materials or
to substitute new materials, to purchase or sub-contract any items.  This
Agreement pertains only and specifically to closing a part or all of the plant
and relocating it to a new location.

 

 

16

--------------------------------------------------------------------------------


 

ARTICLE XIII

CHRISTMAS BONUS

 

13.1   An annual Christmas Bonus will be paid to all hourly employees, based on
full years of service as of December 31st each year, in accordance with the
following schedule:

 

SERVICE

 

BONUS

 

Over 3 months to 5 years

 

$

50.00

 

Over 5 years to 10 years

 

$

100.00

 

Over 10 years

 

$

200.00

 

 

ARTICLE XIV

JURY DUTY

 

14.1   The Company agrees to pay any employee called for jury duty his or her
regular straight-time hourly rate for an eight hour day less any jury fee he or
she receives for such jury duty during each day he or she is absent from work
and in court attendance on official jury duty.

 

 ARTICLE XV


DURATION


 

15.1   The term of the Agreement shall commence on the 19th day of November 2007
and shall end at 12:01 a.m. on the 21st day of November 2009.  Thereafter, it
shall continue in force from year to year unless either party hereto shall
notify the other in writing at least (60) days prior to the expiration date of
the term, or any extended term of the Agreement of any intention to make changes
in or terminate Agreement.

 

SUCCESSORSHIP

 

15.2   If the ownership and/or management of the Employer should change, or if
the legal identity should change, this Agreement will be recognized in its
present form by the new party.

 

NO STRIKE-NO LOCKOUT

 

15.3   The Company agrees that so long as this Agreement is in effect, there
shall be no lockouts.  The closing down of the Plant or any part thereof or
curtailing any operations for business reasons shall not be construed to be a
lockout.  The Union, its officers, agents, members, and employees covered by
this Agreement agree that so long as this Agreement is in effect, there shall be
no strikes, sit-downs, stoppage of work, boycott or any unlawful acts that
interfere with the Company’s operations or the production or sale of its
products, and furthermore shall take affirmative action to prevent or stop
unauthorized strikes by notifying its members that it disavows the strike.  Such
affirmative action must be taken by the Union within five (5) days of any
violation of the foregoing by any employee or employees.  Thereafter, any
violation of the foregoing provisions may be made the subject of disciplinary
action, including discharge, and such action or management’s determination of
the facts on which such action is based, may not be raised as a grievance under
this Agreement.

 

PARTIAL INVALIDITY OF AGREEMENT

 

15.4   Any provision of the Agreement which conflicts with the provision of a
Federal or State Statute, or Executive Order having the effect of law, now in
force or hereafter enacted, shall be considered to be automatically modified to
such extent as is necessary to remove such conflict

 

17

--------------------------------------------------------------------------------


 

 

and the fact that any such provision as originally written is determined to be
invalid shall not affect the validity of the remainder of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto set their hands and seals as of the 31st
day of January, 2008.

 

This is to certify that this Agreement entered into between CONN-SELMER  INC.,
Lagrange, IL facility, and LOCAL 1027 of the UNITED BROTHERHOOD OF CARPENTERS
AND JOINERS OF AMERICA has been acknowledged.

 

FOR:

CHICAGO REGIONAL COUNCIL OF CARPENTERS

 

/s/ Martin C. Umlauf

 

/s/ James Kasmer Sr.

Martin C. Umlauf

 

President
 Exec Sec’y-Treas.

 

James Kasmer Sr.

 

Asst. to Pres.

 

 

 

 

 

 

 

/s/ Jeffrey Isaacson

 

 

Jeffrey Isaacson

 

First Vice President

 

Christopher Kasmer

 

Bus. Rep.

 

FOR:

LAGRANGE, IL

Division of Conn-Selmer, Inc.

 

/s/ Bob Speed

 

/s/ Harry Isom

Bob Speed, Vice President, Operations

 

Harry Isom, Plant Manager

 

 

 

/s/ Danielle Andrews

 

 

Danielle Andrews, Regional HR Mgr.

 

 

 

 

18

--------------------------------------------------------------------------------

 

 